Section 38 of Chapter 18011, Acts of 1937, specifically repeals
enumerated sections and chapters of general state license statutes, and Section 39 expressly enacts "that nothing herein (meaning in the Chapter) shall be construed to repeal any license tax now imposed by law and not specifically repealed hereby" (meaning by the Act). The laws specifically repealed are stated in Section 38 of the Act, none of which are local or special laws. The Act does not specifically repeal all conflicting laws, but Section 38 does expressly repeal stated statutes, and Section 39 expressly repeal stated statutes, and Section 39 expressly provides that nothing in the Act shall be construed to repeal any license tax law not specifically repealed by the Act.
Section 5 of Chapter 18011, Acts of 1935, contains a provision that:
"Vehicles used by any person for the sale and delivery of tangible personal property at wholesale from his established place of business on which a license is paid, shall not be construed to be separate places of business, and no license may be levied on such vehicles or the operator thereof as salesman or otherwise, by the State or any county or municipality, any other law to the contrary notwithstanding."
Such quoted provision does not repeal any conflicting law; but it should be given its intended effect as shown by its language and the connection in which it is used, which is thatnotwithstanding any other law to the contrary, no *Page 818 
license tax by the State or any county or municipality may be levied on vehicles or the operators thereof as stated in the particular quoted provision.
The legal effect of the quoted particular provision as used and considered in connection with Sections 38 and 39, is not to repeal but to suspend or supersede, until otherwise duly provided, all conflicting provisions of general laws, if any, levying State or county license taxes that are not specifically repealed by Section 38 of the Act, and to suspend or supersede all provisions of municipal charters or other special or local laws or duly authorized ordinances, relating to municipal taxation of vehicles and their operators when the vehicles are used and the operators thereof are engaged as stated in the particular quoted provision of Section 5 of Chapter 18011, Acts of 1937. See Mernaugh v. City of Orlando, 41 Fla. 433, 27 So. 34; 59 C.J. 940. Section 90 (74) C.G.L. relates to repealed statutes. The policy of the provision of the statute was determined by its enactment. Courts have no part or responsibility in determining the policy of statutes.
BROWN and BUFORD, J.J., concur.